DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 31 of U.S. Patent No. 10931371. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patent claims.
Present Claim
Patent Claim
63. A method implemented on a hub apparatus for providing out-of-band timing and bandwidth management for a bi-directional free-space-optical (FSO) data channel associated with a first device, 

the hub apparatus comprising a processor, a memory coupled with the processor, an FSO hub transmitter coupled with the processor; and an FSO hub receiver coupled with the processor; 

the method comprising: transmitting, via the FSO hub transmitter, a control signal comprising timing information and bandwidth management information for the bi-directional FSO data channel [the patented claim is claiming bidirectional transmission via claiming a transmitter and receiver at the FSO hub]; 
and receiving, via the FSO hub receiver, a response signal transmitted from the first device; and modifying the timing information and the bandwidth management information based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal, 







wherein: the response signal is transmitted by the first device based on the timing information; and the control signal and the response signal are distinct from the bi-directional FSO data channel.
29. A method implemented on a hub apparatus for providing out-of-band timing and bandwidth management for a free-space-optical (FSO) data channel associated with a first device, 


the hub apparatus comprising a processor, a memory coupled with the processor, an FSO hub transmitter coupled with the processor; and an FSO hub receiver coupled with the processor; 

the method comprising: transmitting, via the FSO hub transmitter, a control signal comprising timing information and bandwidth management information for the FSO data channel; 





and receiving, via the FSO hub receiver, a response signal transmitted from the first device; and modifying the timing information and the bandwidth management information based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal, 

wherein: the first device comprises a first FSO device transmitter and a first FSO device receiver; the control signal is received from by the first FSO device receiver; 

the response signal is transmitted by the first FSO device transmitter based on the timing information; and the control signal and the response signal are distinct from the FSO data channel.
64. (New) A first device configured to receive out-of-band timing and bandwidth management for a bi-directional free-space-optical (FSO) data channel 

from a hub apparatus, 
the first device comprising: a processor; a memory coupled with the processor; an FSO device receiver coupled with the processor and configured to receive a control signal from the hub apparatus, 

wherein the control signal comprises timing information and bandwidth management information for the bi-directional FSO data channel [the patented claim is claiming bidirectional transmission via claiming a transmitter and receiver]; 

and an FSO device transmitter coupled with the processor and configured transmit a response signal to the hub apparatus based on the timing information, wherein: the timing information and the bandwidth management information are modified by the hub apparatus based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal; the control signal and the response signal are distinct from the bi-directional FSO data channel; and the first device is configured to communicate with a second device using the bi- directional FSO data channel.
31. A first device configured to receive out-of-band timing and bandwidth management for a free-space-optical (FSO) data channel, 


the first device comprising: a processor; a memory coupled with the processor; an FSO device receiver coupled with the processor and configured to receive a control signal from a hub apparatus, 


the control signal comprising timing information and bandwidth management information for the FSO data channel; 




and an FSO device transmitter coupled with the processor and configured transmit a response signal to the hub apparatus based on the timing information, wherein: the timing information and the bandwidth management information are modified by the hub apparatus based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal; the control signal and the response signal are distinct from the FSO data channel; and the first device is configured to communicate with a second device using the FSO data channel.


Allowable Subject Matter
Claims 21-53 and 55-62 are allowed.

Response to Arguments
Applicant's arguments filed 7 June 2002 have been fully considered but they are not persuasive with respect to the double patenting rejection of claims 63 and 64. Although the Remarks of 7 June 2022 indicate a terminal disclaimer was filed, the record does include a terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636